DAVIDSON, Judge,
dissenting.
It is my opinion that when the trial court certified in the bill of exception that “even though the complaint and information were not changed and altered by the physical action of the County Attorney and the Court, they were changed and altered for all intent and purposes by the actual instructions of the Court and the County Attorney,” he certified reversible error, because a complaint cannot be amended. 12 Texas Jur., Sec. 252, p. 576; Wilson v. State, 6 Texas App. 154; Patillo v. State, 3 Texas App. 442; Lazenberry v. State, 50 Texas Cr. R. 357, 97 S.W. 87; Phariss v. State, 136 Texas Cr. R. 504, 126 S.W. 2d 981; Hedspeth v. State, 143 Texas Cr. R. 627, 160 S.W. 2d 928; Givens v. State, 155 Texas Cr. R. 409, 235 S.W. 2d 899; Blackman v. State, 156 Texas Cr. R. 288, 242 S.W. 2d 441; Broadhead v. State, 157 Texas Cr. R. 634, 252 S.W. 2d 194; Balbuena v. State, 159 Texas Cr. R. 227, 262 S.W. 2d 727.
In his charge, the trial court instructed the jury to the effect that the appellant, Willie Lee Blaylock, stood charged before the court by information charging that “she, the said Willie Lee Blaylock, did then and there unlawfully possess for the purpose of sale alcoholic beverages. . . .”
The complaint which appears in this record does not support or authorize that information or instruction, because it charges Willie Lee Blaylark with a violation of the law. An information, to be valid, must be predicated upon a valid complaint. Branch’s P.C., Sec. 476, p. 247.
So if the complaint was amended as the trial court certifies that it was, then the conviction cannot stand for that reason. If the complaint was not amended, then the information which *351the trial court submitted to the jury and the conviction thereunder were not supported by a valid complaint.
The complaint was either amended or it was not. In either event, under the instant record the conviction cannot stand.
The judgment of the trial court should, in obedience to the trial court’s certificate of error, be reversed and the cause remanded.
I respectfully enter my dissent to the affirmance of the conviction.